 1 COSCA LAW CORPORATION

 2 CHRISthCOSCA (SBN 144546)
   1007 7 Street, Suite 210
 3 Sacramento, CA 95814
   (916) 440-1010
 4 Attorney for Defendant
   LEROY HOWELL, III
 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                         2:09-CR-00210-WBS
10
                                      Plaintiff,       STIPULATION AND ORDER TO CONTINUE
11                                                     DISPOSITIONAL HEARING
                                v.
12                                                     DATE: March 16, 2020
     LEROY AMADEUS HOWELL, III,                        TIME:  9:00 a.m.
13                                                     COURT: Hon. William B. Shubb
                                      Defendant.
14

15

16
                                                   STIPULATION
17
             1.    By minute order, the court set this matter for a dispositional hearing on March 16,
18
     2020.
19
             2.    By this stipulation, the parties now move to vacate this hearing and set the matter
20
     for a dispositional hearing on March 23, 2020 at 9:00 a.m.
21
             3.    This continuance is requested as defense counsel has a scheduling conflict and
22
     will not be in California on March 16, 2020.
23
             IT IS SO STIPULATED.
24

25

26 Dated: March 6, 2020                                     /s/ Mira Chernick
                                                            MIRA CHERNICK
27                                                          Assistant United States
                                                            Attorney
28

      STIPULATION TO CONTINUE                           1
30
 1 Dated: March 6, 2020

 2                                       /s/ Chris Cosca
                                         CHRIS COSCA
 3                                       Counsel for Defendant
                                         LEROY HOWELL, III
 4

 5

 6

 7
                                   ORDER
 8

 9
     IT IS SO FOUND AND ORDERED.
10
     Dated: March 10, 2020
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE        2
30
